Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 26-29 are cancelled in the after final response filed 6/6/2022. Claim set filed 6/6/2020 has been entered.

The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claims 1, 5, 14, 19 of the application:
receiving, by a pairing component executed by a processor of the first wireless device, a request for authentication data; generating, by the pairing component of the first wireless device, the authentication data as a first optical representation of one or more pairing parameters associated with the first wireless device, wherein the first optical representation of the one or more pairing parameters facilitates pairing between the first wireless device and the second wireless device; inputting, by the pairing component, the first optical representation of the one or more pairing parameters to a display control component of the first wireless device, wherein the display control component controls one or more light indicators of the first wireless device to operate in at least a first mode and a second mode, and wherein the one or more light indicators of the first wireless device are configured to display a second optical representation of an operational status of the first wireless device when the first mode is enabled; and 3 of 13 sis6-oi42us the one or more light indicators of the first wireless device are configured to display the first optical representation of the one or more pairing parameters associated with the first wireless device when the second mode is enabled, wherein the first optical representation is different from the second optical representation; and controlling, by the display control component of the first wireless device and in response to receiving the first optical representation of the one or more pairing parameters from the pairing component, the one or more light indicators of the first wireless device to operate in the second mode for pairing the first wireless device and the second wireless device.
The cited references, specifically Angelhad, Goldfarb, Teicher or DeLeon are generally related to wireless communication where the information is exchanged between devices.
Accordingly, dependent claims 2-4, 6-13, 15-18, 20-21 are allowed for the same reasons stated above.
Therefore, the Examiner is allowing claims 1-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627        



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627